Name: Council Regulation (EC) No 2011/2002 of 11 November 2002 amending Regulation (EC) No 603/1999 imposing a definitive anti-dumping duty on imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary and collecting definitively the provisional duty imposed
 Type: Regulation
 Subject Matter: industrial structures and policy;  chemistry;  trade;  Europe;  international trade;  competition
 Date Published: nan

 Avis juridique important|32002R2011Council Regulation (EC) No 2011/2002 of 11 November 2002 amending Regulation (EC) No 603/1999 imposing a definitive anti-dumping duty on imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary and collecting definitively the provisional duty imposed Official Journal L 311 , 14/11/2002 P. 0001 - 0002Council Regulation (EC) No 2011/2002of 11 November 2002amending Regulation (EC) No 603/1999 imposing a definitive anti-dumping duty on imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary and collecting definitively the provisional duty imposedTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 8 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) In March 1999, the Council, by Regulation (EC) No 603/1999(2), imposed definitive anti-dumping duties on imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary.(2) Within the framework of this proceeding, the Commission, by Decision 1999/215/EC of 16 March 1999(3), accepted a price undertaking offered by, inter alia, the Hungarian company Tiszai Vegyi Kombinat Rt ("the company").(3) Imports of polypropylene binder or baler twine originating in Hungary exported to the Community by this company (TARIC Additional Code 8582 ) were exempted from the anti-dumping duty by Article 2(1) and (2) of Regulation (EC) No 603/1999.B. VOLUNTARY WITHDRAWAL OF AN UNDERTAKING(4) Following changes in its trading activities, the company advised the Commission that it wished to withdraw its undertaking.(5) Accordingly, by Commission Decision 2002/890/EC(4), the undertaking by the company has been withdrawn and its name has been removed from the list of companies from which undertakings are accepted, in Article 1(1) of Decision 1999/215/EC.C. DEFINITIVE DUTIES(6) The investigation which led to the undertaking offered by the company was concluded by a final determination as to dumping and injury by Regulation (EC) No 603/1999.(7) In accordance with Article 8(9) of Regulation (EC) No 384/96, the rate of the anti-dumping duty to be imposed on exports manufactured by the company must be based on the facts established within the context of the investigation which led to the undertaking. In this regard, and in consideration of the fact that the dumping margin established was lower than the injury margin, it is considered appropriate to set the definitive anti-dumping duty rate at a level of 26,4 % ad valorem, corresponding to the dumping margin found (see also recital 26 of Regulation (EC) No 603/1999).D. AMENDMENT OF REGULATION (EC) No 603/1999(8) In view of the above, Article 1(2) and Article 2(2) of Regulation (EC) No 603/1999 listing the companies on which anti-dumping duties are imposed and those which are exempted from the anti-dumping duties should be amended,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 603/1999 is hereby amended as follows:1. Article 1(2) shall be replaced by the following: "2. The rate of the definitive anti-dumping duty applicable to the net free-at-Community-frontier prices before duty of the products manufactured by the companies listed below shall be as follows:>TABLE>"2. Article 2(2) shall be replaced by the following: "2. Imports made within the context of the undertakings offered and accepted shall be declared under the following TARIC additional codes:>TABLE>"Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 November 2002.For the CouncilThe PresidentB. Mikkelsen(1) OJ L 56, 6.3.1996, p. 1, as last amended by Regulation (EC) No 1972/2002, (OJ L 305, 7.11.2002, p. 1).(2) OJ L 75, 20.3.1999, p. 1, as last amended by Regulation (EC) No 1657/2001, (OJ L 221, 17.8.2001, p. 1).(3) OJ L 75, 20.3.1999, p. 34, as amended by Decision 2000/324/EC, (OJ L 112, 11.5.2000, p. 65).(4) See page 20 of this Official Journal.